Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art teaches a display device, comprising: a substrate; a plurality of pixels disposed on the substrate, wherein one of the plurality of pixels comprises: a color conversion layer; a dielectric layer disposed on the color conversion layer, wherein a refractive index of the dielectric layer is less than a refractive index of the color conversion layer; and a light filter layer disposed on the dielectric layer; a first light shielding layer defining a plurality of openings, wherein at least one of the color conversion layer, the dielectric layer and the light filter layer is disposed in the plurality of openings; a second light shielding layer disposed on the substrate and at least partially overlapped with the first light shielding layer, and the second light shielding layer defining another plurality of openings; a spacer element disposed between the first light shielding layer and the second light shielding layer; and a plurality of light emitting diodes disposed in the another plurality of openings.  The prior art does not teach, in combination with the limitations above, wherein in a direction parallel to an upper surface of the substrate, the second light shielding layer overlaps the plurality of light emitting diodes as recited in independent claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871